Exhibit 5.2 (TORYS LOGO) 1114 Avenue of the Americas New York, New York 10036, USA TEL 212.880.6000 FAX 212.682.0200 www.torys.com May 10, 2013 Thomson Reuters Corporation 3 Times Square New York, New York 10036 Dear Ladies and Gentlemen: RE: THOMSON REUTERS CORPORATION AMENDMENT NO. 1 TOREGISTRATION STATEMENT ON FORM F-10 We hereby consent to the references to our firm name in the prospectus filed as part ofAmendment No. 1 to theRegistration Statement on Form F-10 by Thomson Reuters Corporation. In giving this consent, we do not thereby admit that we come within the category of persons whose consent is required by the Securities Act of 1933 or the rules and regulations promulgated thereunder. Sincerely, /s/ Torys LLP
